Exhibit 10.10

NEWPORT CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

          This Incentive Stock Option Agreement (“Agreement”) is made and
entered into by and between Newport Corporation, a Nevada corporation
(“Company”) and [OPTIONEE NAME] (“Optionee”) as of [GRANT DATE] (the “Grant
Date”).

RECITALS

          A.          The Company has adopted the Newport Corporation 2001 Stock
Incentive Plan (the “Plan”) in order to promote the interests of the Company by
providing eligible persons with an opportunity to acquire a proprietary
interest, or otherwise increase their proprietary interest, in the Company as an
incentive to remain in the service of the Company (or any Affiliated Company).

          B.          Optionee is to render valuable services to the Company (or
any Affiliated Company), and this Agreement is intended to carry out the
purposes of the Plan in connection with the Company’s grant of an option to
Optionee pursuant to the terms and provisions of the Plan.

          C.          All capitalized terms in this Agreement shall have the
meaning assigned to them in the Plan.

          NOW, THEREFORE, in consideration of the premises and mutual covenants,
warranties and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

          1.          Option Grant.

                       1.1 Grant.  This Agreement evidences Grant Number [GRANT
NO.], made in connection with the Company’s award to Optionee of his or her
right to purchase all or any portion of a total of [NUMBER OF SHARES] shares
(the “Shares”) of the Common Stock of the Company at a purchase price of
$[EXERCISE PRICE] per share (the “Exercise Price”), subject to the terms and
conditions set forth herein (the “Option”). 

                       1.2  Incentive Stock Option.  This Option is intended to
qualify as an “incentive stock option” as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  If this Option fails in whole or
in part to qualify as an incentive stock option, then this Option shall to that
extent constitute a nonqualified stock option.

          2.          Vesting of Option.

                       2.1          The right to exercise this Option shall vest
in 25% increments on each of the four anniversaries of the Grant Date.  This
Option is exercisable from time to time in whole or in part as to any vested
increment at the Exercise Price.

                       2.2          No additional Shares shall vest after the
date of termination of Optionee’s “Continuous Service” (as defined in Section
3.2 below), but the Option shall continue to be exercisable in accordance with
Section 3.1 below with respect to that number of Shares that has vested as of
the date of termination of Optionee’s Continuous Service.



--------------------------------------------------------------------------------

                       2.3           Notwithstanding Section 2.2 above, if
termination of Continuous Service is due to Optionee’s retirement and at the
time of Optionee’s retirement (a) Optionee has had ten (10) years of Continuous
Service and (b) is age 59½ or older (such retirement, a “Qualifying
Retirement”), the Option shall continue to vest after the date of termination of
Optionee’s Continuous Service, in accordance with the vesting schedule set forth
herein.

                       2.4           Notwithstanding Section 2.2 above, if
termination of Continuous Service is due to Optionee’s death or permanent
disability (as defined in Section 22(e)(3) of the Code) and at the time of
Optionee’s termination Optionee has ten (10) years of Continuous Service, any
remaining unvested portion of the Option shall automatically vest and be
exercisable upon the date of such termination of Optionee’s Continuous Service.

          3.          Term of Option.

                       3.1          Expiration, Disability, Death or Other
Employment Termination.  The right of the Optionee to exercise this Option shall
terminate upon the first to occur of the following:

                                       (a)          the expiration of ten (10)
years from the date of this Agreement;

                                        (b)          the expiration of three (3)
months from the date of termination of Optionee’s Continuous Service if such
termination occurs for any reason other than Qualifying Retirement, permanent
disability, death or cause; provided, however, that if Optionee dies during such
three-month period the provisions of Section 3.1(e) below shall apply;

                                        (c)          immediately on the date of
termination of Optionee’s Continuous Service if such termination occurs for
cause;

                                        (d)          the expiration of one (1)
year from the date of termination of Optionee’s Continuous Service if such
termination is due to permanent disability of the Optionee (as defined in
Section 22(e)(3) of the Code) where the Optionee does not have ten (10) years of
Continuous Service at the time of such termination;

                                        (e)          the expiration of one (1)
year from the date of termination of Optionee’s Continuous Service if such
termination is due to Optionee’s death or if death occurs during the three-month
period following termination of Optionee’s Continuous Service pursuant to
Section 3.1(b) above, in either case where the Optionee does not have ten (10)
years of Continuous Service at the time of such termination;

                                        (f)          the expiration of ten (10)
years from the date of this Agreement if such termination is due to: (i)
Optionee’s Qualifying Retirement, (ii) Optionee’s permanent disability (as
defined in Section 22(e)(3) of the Code), where at the time of Optionee’s
termination Optionee has ten (10) years of Continuous Service, or (iii)
Optionee’s death, where at the time of Optionee’s termination Optionee has ten
(10) years of Continuous Service; or

                                        (g)          upon the consummation of a
“Change in Control” (as defined in Section 9), unless otherwise provided
pursuant to Section 9 below.

                       3.2          Continuous Service.  As used herein, the
term “Continuous Service” means (i) employment by either the Company or any
parent or subsidiary corporation of the Company, or by

2



--------------------------------------------------------------------------------

a corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) so long as Optionee is engaged
as a consultant or service provider to the Company or other corporation referred
to in clause (i) above.  Changes in Optionee’s status among the alternatives set
forth in the foregoing clauses (i), (ii) and/or (iii) shall not be deemed to
terminate Optionee’s Continuous Service.

          4.          Cancellation And Rescission.  The Plan Administrator may
cancel, rescind, suspend, withhold or otherwise limit or restrict all or any
portion of this Options at any time if Optionee is not in compliance with all
applicable provisions of this Agreement and the Plan, or if Optionee engages in
any “Adverse Activity.”  For purposes of this Section 4, “Adverse Activity”
shall include: (i) the rendering of services for any organization or engaging
directly or indirectly in any business which is or becomes competitive with the
Company, or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (ii) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by Optionee either during or
after employment with the Company; (iii) the failure or refusal to disclose
promptly and to assign to the Company in accordance with the Company’s policies
and any agreement in effect between the Company and the Optionee pertaining to
confidentiality and/or ownership of intellectual property all right, title and
interest in any invention or idea, patentable or not, made or conceived by
Optionee during employment by the Company, relating in any manner to the actual
or anticipated business, research or development work of the Company; (iv)
activity that results in termination of the Optionee’s employment for cause; (v)
a material violation of any rules, policies, procedures or guidelines of the
Company; or (vi) any attempt directly or indirectly to induce any employee of
the Company to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company.

          5.          Exercise of Option.  Subject to Section 4 above, on or
after the vesting of any portion of this Option in accordance with Sections 2 or
9 hereof, and until termination of the right to exercise this Option in
accordance with Section 3.1 above, the portion of this Option which has vested
may be exercised in whole or in part by the Optionee (or, after his or her
death, by the person designated in Section 6 below) upon delivery of the
following to the Company at its principal executive offices:

                       5.1          a written notice of exercise which
identifies this Agreement (including the Grant Number listed in Section 1.1
above) and states the number of Shares then being purchased (but no fractional
Shares may be purchased);

                       5.2          payment of the Exercise Price by:  (i) cash;
(ii) check; (iii) the surrender of shares of Common Stock owned by Optionee
(provided that shares acquired pursuant to the exercise of options granted by
the Company must have been held by the Optionee for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes), which surrendered shares shall be valued at Fair Market Value as of
the date of such exercise; (iv) provided that a public market for the Common
Stock exists, a “same day sale” commitment from the Optionee

3



--------------------------------------------------------------------------------

and an NASD Dealer whereby the Optionee irrevocably elects to exercise the
Option and to sell a portion of the shares so purchased to pay for the Exercise
Price and whereby the NASD Dealer irrevocably commits upon receipt of such
shares to forward the Exercise Price directly to the Company; (v) provided that
a public market for the Common Stock exists, a “margin” commitment from the
Optionee and an NASD Dealer whereby the Optionee irrevocably elects to exercise
the Option and to pledge the shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; or (vi) any
combination of the foregoing methods of payment or Such other form of lawful
consideration as the Administrator may approve from time to time under the
provisions of Section 5.3 of the Plan;

                       5.3          a check or cash in the amount reasonably
requested by the Company to satisfy the Company’s withholding obligations under
federal, state or other applicable tax laws with respect to the taxable income,
if any, recognized by the Optionee in connection with the exercise of this
Option (unless the Company and Optionee shall have made other arrangements for
deductions or withholding from Optionee’s wages, bonus or other compensation
payable to Optionee, or by the withholding of Shares issuable upon exercise of
this Option or the delivery of Shares owned by the Optionee in accordance with
Section 11.1 of the Plan, provided such arrangements satisfy the requirements of
applicable tax laws);

                       5.4          a letter, if requested by the Company, in
such form and substance as the Company may require, setting forth the investment
intent of the Optionee, or person designated in Section 6 below, as the case may
be; and

                       5.5          in accordance with Section 10.2 of the Plan,
certification by the Optionee, if requested by the Company, in a manner
acceptable to the Company that he or she is in compliance with the terms and
conditions of the Plan and this Agreement.  In the event Optionee fails to
comply with the provisions of paragraphs (i)-(vi) of Section 10.1 of the Plan
prior to, or during the six (6) months after, any exercise, payment or delivery
pursuant to this Option, such exercise, payment or delivery may be rescinded
within two (2) years thereafter.  In the event of any such rescission, Optionee
shall pay to the Company the amount of any gain realized or payment received as
a result of the exercise, payment or delivery, in such manner and on such terms
and conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company.

          6.          Death of Optionee; No Assignment.  Unless otherwise
authorized by the Administrator in its sole discretion pursuant to Section 5.7
of the Plan, the rights of the Optionee under this Agreement may not be assigned
or transferred except by will or by the laws of descent and distribution, and
may be exercised during the lifetime of the Optionee only by such Optionee.  Any
attempt to sell, pledge, assign, hypothecate, transfer or dispose of this Option
in contravention of this Agreement or the Plan shall be void and shall have no
effect.  If the Optionee’s Continuous Service terminates as a result of his or
her death, and provided Optionee’s rights hereunder shall have vested pursuant
to Section 2 hereof, Optionee’s legal representative, his or her legatee, or the
person who acquired the right to exercise this Option by reason of the death of
the Optionee (individually, a “Successor”) shall succeed to the Optionee’s
rights and obligations under this Agreement.  After the death of the Optionee,
only a Successor may exercise this Option.

          7.          Representation of Optionee.  Optionee acknowledges receipt
of a copy of the Plan and understands that all rights and obligations connected
with this Option are set forth in this

4



--------------------------------------------------------------------------------

Agreement and the Plan.  Optionee further acknowledges receipt of the prospectus
pertaining to the Plan.

          8.          Adjustments Upon Changes in Capital Structure.  In the
event that the outstanding shares of Common Stock of the Company are hereafter
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of a
recapitalization, stock split, combination of shares, reclassification, stock
dividend or other change in the capital structure of the Company, then
appropriate adjustment shall be made by the Administrator to the number of
Shares subject to the unexercised portion of this Option and to the Exercise
Price per share, in order to preserve, as nearly as practical, but not to
increase, the benefits of the Optionee under this Option, in accordance with the
provisions of Section 4.2 of the Plan.

          9.          Change in Control.  In the event of a Change in Control
(as defined in Section 2.4 of the Plan):

                       9.1          The right to exercise this Option shall
accelerate automatically and vest in full (notwithstanding the provisions of
Section 2 above) effective as of immediately prior to the consummation of the
Change in Control unless this Option is to be assumed by the acquiring or
successor entity (or parent thereof) or a new option or New Incentives are to be
issued in exchange therefor, as provided in subsection 9.2 below.  If vesting of
this Option will accelerate pursuant to the preceding sentence, the
Administrator in its discretion may provide, in connection with the Change in
Control transaction, for the purchase or exchange of this Option for an amount
of cash or other property having a value equal to the difference (or “spread”)
between:  (x) the value of the cash or other property that the Optionee would
have received pursuant to the Change in Control transaction in exchange for the
shares issuable upon exercise of this Option had this Option been exercised
immediately prior to the Change in Control, and (y) the Exercise Price of this
Option.

                       9.2          The vesting of this Option shall not
accelerate if and to the extent that:  (i) this Option (including the unvested
portion thereof) is to be assumed by the acquiring or successor entity (or
parent thereof) or a new option of comparable value is to be issued in exchange
therefor pursuant to the terms of the Change in Control transaction, or
(ii) this Option (including the unvested portion thereof) is to be replaced by
the acquiring or successor entity (or parent thereof) with other incentives
under a new incentive program (“New Incentives”) containing such terms and
provisions as the Administrator in its discretion may consider equitable.  If
this Option is assumed, or if a new option of comparable value is issued in
exchange therefor, then this Option or the new option shall be appropriately
adjusted, concurrently with the Change in Control, to apply to the number and
class of securities or other property that the Optionee would have received
pursuant to the Change in Control transaction in exchange for the shares
issuable upon exercise of this Option had this Option been exercised immediately
prior to the Change in Control, and appropriate adjustment also shall be made to
the Exercise Price such that the aggregate Exercise Price of this Option or the
new option shall remain the same as nearly as practicable.

                       9.3          If the provisions of subsection 9.2 above
apply, then this Option, the new option or the New Incentives shall not
accelerate but shall continue to vest in accordance with the provisions of
Section 2 hereof and shall continue in effect for the remainder of the term of
this Option in accordance with the provisions of Section 3.1 hereof.

          10.        No Employment or Service Contract Created.  Neither the
granting of this Option nor the exercise hereof shall be construed as granting
to the Optionee any right with respect to

5



--------------------------------------------------------------------------------

continuance of Optionee’s employment by or service to the Company or any of its
subsidiaries.  The right of the Company or any of its subsidiaries to terminate
at will the Optionee’s employment or service at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved.

          11.        Rights as Shareholder.  The Optionee (or transferee of this
option by will or by the laws of descent and distribution) shall have no rights
as a shareholder with respect to any Shares covered by this Option until such
person has duly exercised this Option, paid the Exercise Price and become a
holder of record of the Shares purchased.

          12.        “Market Stand-Off” Agreement.  Optionee agrees that, if
requested by the Company or the managing underwriter of any proposed public
offering of the Company’s securities, Optionee will not sell or otherwise
transfer or dispose of any Shares held by Optionee without the prior written
consent of the Company or such underwriter, as the case may be, during such
period of time, not to exceed 180 days following the effective date of the
registration statement filed by the Company with respect to such offering, as
the Company or the underwriter may specify.

          13.        Interpretation.  This Option is granted pursuant to the
terms of the Plan, and shall in all respects be interpreted in accordance
therewith.  The Administrator shall interpret and construe this Option and the
Plan, and any action, decision, interpretation or determination made in good
faith by the Administrator shall be final and binding on the Company and the
Optionee.  As used in this Agreement, the term “Administrator” shall refer to
the committee of the Board of Directors of the Company appointed to administer
the Plan, and if no such committee has been appointed, the term Administrator
shall mean the Board of Directors.

          14.        Limitation of Liability for Nonissuance.  During the term
of the Plan, the Company agrees at all times to reserve and keep available, and
to use its reasonable best efforts to obtain from any regulatory body having
jurisdiction any requisite authority in order to issue and sell, such number of
shares of its Common Stock as shall be sufficient to satisfy its obligations
hereunder and the requirements of the Plan. Inability of the Company to obtain,
from any regulatory body having jurisdiction, authority deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of any shares of its
Common Stock hereunder and under the Plan shall relieve the Company of any
liability in respect of the nonissuance or sale of such shares as to which such
requisite authority shall not have been obtained.

          15.        Notices.  Any notice, demand or request required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given when delivered personally or three (3) days after being deposited
in the United States mail, as certified or registered mail, with postage
prepaid, and addressed, if to the Company, at its principal place of business,
Attention:  the Chief Financial Officer, and if to the Optionee, at his or her
most recent address as shown in the employment or stock records of the Company.

          16.        Governing Law.  The validity, construction, interpretation,
and effect of this Option shall be governed by and determined in accordance with
the laws of the State of California.

          17.        Severability.  Should any provision or portion of this
Agreement be held to be unenforceable or invalid for any reason, the remaining
provisions and portions of this Agreement shall be unaffected by such holding.

6



--------------------------------------------------------------------------------

          18.        Attorneys’ Fees.  If any party shall bring an action in law
or equity against another to enforce or interpret any of the terms, covenants
and provisions of this Agreement, the prevailing party in such action shall be
entitled to recover from the other party reasonable attorneys’ fees and any
expert witness fees.

          19.        Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

NEWPORT CORPORATION

 

“OPTIONEE”

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Charles F. Cargile

 

[OPTIONEE NAME]

 

Vice President and
Chief Financial Officer

 

 

7